Citation Nr: 1825716	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for left varicocele, status post varicocelectomy.  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 2009 to January 2013, including service in Afghanistan.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination in November 2013, and the report of that examination notes that the Veteran's treatment does not include taking continuous medication.  In his October 2014 VA Form 9, the Veteran reported that he takes Tylenol on a regular basis due to daily pain caused by his service-connected left varicocele status post varicocelectomy, suggesting a worsening of his disability.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his left varicocele status post varicocelectomy.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, this issue must be remanded.  Inasmuch as the most recent VA treatment records are dated from September 2013, and it is unclear if there are outstanding treatment records, updated records should be sought on remand as well.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records (dated since September 2013).  

2. With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records.

3. Then schedule the Veteran for a VA examination to determine the current severity of his left varicocele, status post varicocelectomy.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner.  All necessary tests should be conducted and all findings reported in detail.
4. After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the claim.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




